                 Case 3:20-cr-00203-JO           Document 20        Filed 01/13/21   Page 1 of 4


PORTLAND MAIN OFFICE                                                                          EUGENE BRANCH
1000 SW Third Avenue, Suite 600                                                        405 E 8th Avenue, Suite 2400
Portland, Oregon 97204                                                                       Eugene, Oregon 97401
(503) 727-1000                                                                                      (541) 465-6771
www.usdoj.gov/usao/or

Christopher Cardani                       U.S. DEPARTMENT OF JUSTICE                        MEDFORD BRANCH
Assistant U.S. Attorney                      United States Attorney's Office                 310 West Sixth Street
Christopher.Cardani@usdoj.gov                       District of Oregon                      Medford, Oregon 97501
(503) 727-1000                                                                                     (541) 776-3564
                                        Billy J. Williams, United States Attorney
Reply to Portland Office


                                                 December 10, 2020



       Tara Herivel
       Law Office of Tara Herivel
       811 SW Naito Parkway Suite 420
       Portland, OR 97204


                Re:        United States v. Andrew Steven Faulkner, Case No. 3:20-cr-00203-JO
                           Plea Agreement Letter

       Sent via email

       Dear Counsel:

       1.     Parties/Scope: This plea agreement is between this United States Attorney's Office
       ("USAO") and defendant, and thus does not bind any other federal, state, or local prosecuting,
       administrative, or regulatory authority. This Agreement does not apply to any charges other than
       those specifically mentioned herein.

       2.       Charge: Defendant agrees to plead guilty to Count I of the Information, which charges
       the offense of Assault on a Federal Officer, in violation of Title 18, United States Code, Section
       I I !(a)(!), a class A misdemeanor.

       3.      Penalties: The maximum sentence is I year imprisonment, a fine of$100,000, a term of
       supervised release not to exceed I year, and a $25 fee assessment. Defendant agrees to pay the
       fee assessment by the time of sentencing or explain to the Court why this cannot be done.

       4.     Dismissal/No Prosecution: The USAO will move at the time of sentencing to dismiss
       any remaining counts against defendant. The USAO further agrees not to bring additional
       charges against defendant in the District of Oregon arising out of this investigation, known to the
       USAO at the time of this agreement.
          Case 3:20-cr-00203-JO         Document 20        Filed 01/13/21       Page 2 of 4


Tara Herivel
Re: Andrew Steven Faulkner Plea Agreement Letter
Page2

5.      Elements and Factual Basis: In order for defendant to be found guilty of Count One of
the Information, the government must prove the following elements beyond a reasonable doubt:

        First, the defendant forcibly assaulted Adult Victim 1 (AVl ), who at the time was a
federal law enforcement officer;

          Second, the defendant did so while AVl was engaged in, or on account of, his official
duties.

       Defendant admits the elements of the offense alleged in Count One of the Information,
and that the government's investigation can establish the following facts beyond a reasonable
doubt:

       On July 4-5, 2020, defendant was present outside the Mark 0. Hatfield Courthouse in
Portland, Oregon. During that time period, federal law enforcement officers were responding to
ongoing and multiple acts of vandalism and related criminal activity involving the courthouse
and law enforcement. One of the responding law enforcement officers was AVl, who was a
uniformed Federal Protective Services Officer. At approximately 3:00 a.m. on July 5, 2020,
defendant shined a high-powered green laser, which struck the arm and eyes of AVl. When
AVl and other officers approached defendant, he ran away but was chased down and arrested.

         During a search incident to the arrest, officers recovered the laser device in a tactical vest
worn by defendant. The device was marked as an SDLaser 303 and the label contained a danger
warning that the device emitted radiation and to avoid direct eye exposure. An FBI expert report
states that the device used by defendant is a Class IIIb laser product capable of causing serious
eye damage to the retina with exposure times as little as 10 milliseconds. A Vl was able to avoid
serious eye damage by taking evasive actions, limiting exposure to his eyes. AVl suffered no
injuries.

6.      Sentencing Factors: The parties agree that the Court must first determine the applicable
advisory guideline range under the United States Sentencing Guidelines (USSG), and then
determine a reasonable sentence considering that range and the factors listed in 18 U.S.C. §
3553(a). Where the parties agree that sentencing factors apply, such agreement constitutes
sufficient proof to satisfy the applicable evidentiary standard.

7.      Relevant Conduct/Variance: The parties agree that defendant's relevant conduct
pursuant to USSG § 2A2.4 is a Base Offense Level of 10, prior to adjustments. The parties
further agree that, pursuant to USSG § 2A2.4(b)(I), a 3 level enhancement applies for making
physical contact with the victim. If defendant does not file any pretrial motions and agrees to
plead guilty in an expeditious manner, the USAO will recommend a 1 level variance pursuant to
the conditions of 18 U.S.C. § 3553. The parties agree not to seek any upward or downward
departures, adjustments or variances to the advisory sentencing guideline range except as
specified in this agreement.
        Case 3:20-cr-00203-JO           Document 20        Filed 01/13/21       Page 3 of 4


Tara Herivel
Re: Andrew Steven Faulkner Plea Agreement Letter
Page 3

8.      Acceptance of Responsibility: Defendant must demonstrate to the Court that defendant
fully admits and accepts responsibility under USSG § 3El. 1 for defendant's unlawful conduct in
this case. If defendant does so, the USAO will recommend a three-level reduction in defendant's
offense level (two levels if defendant's offense level is less than sixteen). The USAO reserves
the right to change this recommendation if defendant, between plea and sentencing, commits any
criminal offense, obstructs or attempts to obstruct justice as explained in USSG § 3Cl.l, or acts
inconsistently with acceptance of responsibility as explained in USSG § 3El .1.

9.     Sentencing Recommendation: The USAO will recommend the low end of the
applicable guideline range as long as defendant demonstrates an acceptance of responsibility as
explained above. The parties will jointly recommend that defendant receive a three year term of
probation and that the terms of probation should include a period of 6 months of home detention
and 40 hours of community service.

10.    Abandonment of Instrumentality: By signing this agreement, defendant hereby
voluntarily abandons all right, title, and interest to the laser device seized by investigators.

11.     Waiver of Appeal/Post-Conviction Relief: Defendant knowingly and voluntarily
waives the right to appeal from any aspect of the conviction and sentence on any grounds, except
for a claim that: (1) the sentence imposed exceeds the statutory maximum, or (2) the Court
arrives at an advisory sentencing guideline range by applying an upward departure under the
provisions of Guidelines Chapters 4 or SK, or (3) the Court exercises its discretion under 18
U.S.C. § 3553(a) to impose a sentence which exceeds the advisory guideline sentencing range as
determined by the Court. Should defendant seek an appeal, despite this waiver, the USAO may
take any position on any issue on appeal. Defendant also waives the right to file any collateral
attack, including a motion under 28 U.S.C. § 2255, challenging any aspect of the conviction or
sentence on any grounds, except on grounds of ineffective assistance of counsel, and except as
provided in Fed. R. Crim. P. 33 and 18 U.S.C. § 3582(c)(2). In the event that [any of]
defendant's conviction(s) under this agreement are vacated, the government may reinstate and/or
file any other charges, and may take any position at a resentencing hearing, notwithstanding any
other provision in this agreement.

12.      Conrt Not Bonnd: The Court is not bound by the recommendations of the parties or of
the presentence report (PSR) writer. Because this agreement is made under Rule 1 l(c)(l)(B) of
the Federal Rules of Criminal Procedure, defendant may not withdraw any guilty plea or rescind
this plea agreement if the Court does not follow the agreements or recommendations of the
parties.

13.     Fnll Disclosure/Reservation of Rights: The USAO will fully inform the PSR writer and
the Court of the facts and law related to defendant's case. Except as set forth in this agreement,
the parties reserve all other rights to make sentencing recommendations and to respond to
motions and arguments by the opposition.
       Case 3:20-cr-00203-JO           Document 20        Filed 01/13/21       Page 4 of 4


Tara Herivel
Re: Andrew Steven Faulkner Plea Agreement Letter
Page 4

14.     Breach of Agreement: If defendant breaches the terms of this agreement, or commits
any new criminal offenses between signing this agreement and sentencing, the USAO is relieved
of its obligations under this agreement, but defendant may not withdraw any guilty plea.

         If defendant believes that the government has breached the plea agreement, defendant
must raise any such claim before the district court, either prior to or at sentencing. If defendant
fails to raise a breach claim in district court, defendant has waived any such claim and is
precluded from raising a breach claim for the first time on appeal.

I 5.     Memorialization of Agreement: No promises, agreements, or conditions other than
those set forth in this agreement will be effective unless memorialized in writing and signed by
all parties listed below or confirmed on the record before the Court. If defendant agrees to the
terms of this deferred sentencing agreement, please sign and attach the original of this letter to
the Petition to Enter Plea.

16.      Deadline: This plea offer expires if not accepted within one week of the date of this
letter. If accepted, please sign in the spaces below and return by email to me. We can then
schedule a change of plea date with the court.

                                                      Sincerely,

                                                      BILLY J. WILLIAMS
                                                      United States Attorney

                                                       ~~~-
                                                      CHRISTOPHER L. CARDANI
                                                      Assistant United States Attorney




       I have carefully reviewed every part of this agreement with my attorney. I understand
and voluntarily agree to its terms. I expressly waive my rights to appeal as outlined in this
agreement. I wish to plead guilty because, in fact, I am guilty.

12/21/20                                               s/ Andrew Steven Faulkner
Date                                                   Andrew Steven Faulkner, Defendant
                                                      per attorney Tara Herivel with permission
        I represent the defendant as legal counsel. I have carefully reviewed every part of this
agreement with defendant. To my knowledge, defendant's decisions to make this agreement and
to plead guilty are informed and voluntary ones.

12/21/20                                              s/ Tara Herivef
Date                                                   Tara Herivel, Attorney for Defendant
